DETAILED ACTION
1.	 This office action is in response to the amendments filed on 02/03/2021.

Notice of Pre-AIA  or AIA  Status
2.	 The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	 The information disclosure statements (IDS) submitted on 8/30/2018 has been
considered by the examiner.

Priority
4. 	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e)
or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Specification
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Drawings
6.	 Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 

Claim Objections
7. 	Claims 5-6 are objected to because of the following informalities:
In regards to claim 5, line 2, it appears that “the reinforcement member” should
be “the epoxy impregnated fiberglass reinforcement member”.
In regards to claim 6, line 2, it appears that “the reinforcement member” should
be “the epoxy impregnated fiberglass reinforcement member”.
Appropriate correction is required.

Response to Arguments
8.	Applicant's arguments filed 2/03/2021 have been fully considered but they are not persuasive.
 	Applicant argues “Ramarge discloses methods to disrupt shock waves occurring during high current impulse through spacing the MOV disks with conductive spacers having modulus within certain ranges. Under the Ramarge patent, these spacers must maintain electrical contact, survival of high current impulse energies, and to have certain reduced modulus properties in order to dampen the Response to Office Action shock wave occurring during high current impulse events such as lightning. 
.
	Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
	Examiner respectfully points out that the claims are given their broadest reasonable interpretation. 

The lines 56-62, column 8 of Ramarge shows “the surge arrester 110 includes the electrical component module 100, a polymeric housing 165. An insulating or dielectric compound, such as room temperature vulcanized silicone”. 
The polymeric material and silicone material of the deformable polymer housing 165, 140 is deformable in shape for encasing the arrester array [two 120, and three 115, FIG. 2]. The polymeric material and silicone material of the deformable polymer housing 165, 140 provides for encasing the arrester array [two 120, and three 115, FIG. 2].
The dielectric compound of the deformable polymer housing 165, 140 creates dampening of impulse related shock wave in 110.
Applicant does not specify how to deform in shape for deformable polymer housing, how to encase the arrester array, and how to dampen the impulse related shock wave.

Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


10.	 Claims 1, and 7-14 are rejected under 35 U.S.C. 103 as being
unpatentable over Ramarge [US 6,483,685 B1] and in view of Golubovic [US 2007/0025044 A1].


Regarding claim 1, Ramarge discloses a composite surge arrester module [110, FIG. 2, (lines 56-57, column 8)], the composite surge arrester module [110, FIG. 2, (lines 56-57, column 8)] comprising: 
an arrester array [two 120, and three 115, FIG. 2, (lines 56-57, column 8)] having:
a plurality of conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three 115, FIG. 2]};
a plurality of metal oxide varistor blocks {[200, 205, FIG. 10, (lines 16-18, column 11)] in [three 115, FIG. 2]} disposed in an alternating arrangement [arrangement of 278, 275, 280, FIG. 2]  between the conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three 115, FIG. 2]};

opposite ends [ends at 155 and 180, FIG. 2] of the arrester array [two 120, and three 115, FIG. 2, (lines 56-57, column 8)], whereby the conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three 115, FIG. 2]}, the metal oxide varistor blocks {[200, 205, FIG. 10, (lines 16-18, column 11)] in [three 115, FIG. 2]}, and the electrodes [electrodes at 155 and 180, FIG. 2] are disposed axially in series [three 115 and two joints between 115 are in series, FIG. 2] to form a continuous conduction path [path between 155 and 180, FIG. 2];
and a deformable polymer housing [165, 140, FIG. 2, (lines 56-62, column 8)] encasing the arrester array [two 120, and three 115, FIG. 2, (lines 56-57, column 8)],
wherein the deformable polymer housing [165, 140, FIG. 2, (lines 56-62, column 8)] is deformable in shape [polymeric housing 165, (lines 56-62, column 8). Thus, polymeric material is deformable in shape] thereby creating a dominating relaxable feature [relaxable feature of 165, FIG. 2 by polymeric material, (lines 56-62, column 8)] by providing dampening [dampening by 165, 140, FIG. 2] of impulse related shock wave [impulse related shock wave in 110, FIG. 2] within the metal oxide varistor blocks {[200, 205, FIG. 10, (lines 16-18, column 11)] in [three 115, FIG. 2]} and the conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three 115, FIG. 2]}.
	Ramarge does not disclose the conductive contact plates are defined by a height of at least equal to 20 percent of a height of one of the metal oxide varistor blocks.
However, Golubovic teaches the conductive contact plates [42, FIG. 4, (paragraph 0043)] are defined by a height of at least equal to 20 percent of a height [a metal spacer element 42 having a thickness of approximately 0.29 mm (0.0115 inch), and a MOV leaded disk element 14 having a thickness of 1.3 mm, (paragraph 0043)] of one [14, FIG. 4, (paragraph 0043)] of the metal oxide varistor blocks [14, FIG. 4, (paragraph 0043)]. 
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the composite surge arrester module of Ramarge to include the conductive contact plates are defined by a height of at least equal to 20 percent of a height of one of the metal oxide varistor blocks of Golubovic for the purpose of performing very well in passing industry circuit protection standards, particularly in the high voltage, (paragraph 0037).

Regarding claim 7, Ramarge does not disclose the deformable conductive
contact plates are stacked to a height of at least 3/8 inches.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the deformable conductive contact plates are stacked to a height of at least 3/8 inches for purpose of performing very well in passing industry circuit protection standards, particularly in the high voltage, (see paragraphs 0037 of Kim 2010/0202160). Since it has been held that discovering a optimum value of a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 8, Ramarge does not disclose the deformable conductive
contact plates are operatively arranged to provide low impedance electrical contact with
an applied force between 50-1200 pounds.
However, it would have been obvious to one having ordinary skill in the art at the
time the invention was made to have the conductive contact plates are
operatively arranged to provide low impedance electrical contact with an applied force
between 50-1200 pounds for the purpose of exerting sufficient force to compress the
deformable metal in order to form a seal, (see lines 19-4, column of Cunningham US
4,734,823 B1). Since it has been held that where the general conditions of a claim are
disclosed in the prior art, discovering the optimum or workable ranges involves only
routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 9, Ramarge further discloses the deformable conductive contact
plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three joints 115, FIG. 1, (lines 39-41, column 6)]} comprise a plurality of deformable nesting contact spacers {[ spacers at  278, 275, 280, FIG. 10, (lines 6-12, column 11)] in [three joints 115, FIG. 1, (lines 39-41, column 6)]}, the deformable nesting contact spacers {[260, 265, FIG. 10, (lines 6-15, column 11)] in [three 115, FIG. 2]} being defined by two spaced-apart metal plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three joints 115, FIG. 1, (lines 39-41, column 6)]}.

Regarding claim 10, Ramarge does not disclose the MOV are spaced-apart by about 3/8 inches.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the MOV are spaced-apart by about 3/8 inches for purpose of performing very well in passing industry circuit protection standards, particularly in the high voltage, (see paragraphs 0037 of Kim 2010/0202160). Since it has been held that discovering a optimum value of a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 11, Ramarge does not disclose the metal oxide varistor blocks
are operatively arranged in the arrester array at an applied force between 50-1200 pounds.
However, It would have been obvious to one having ordinary skill in the art at the
time the invention was made to have the metal oxide varistor blocks are operatively
arranged in the arrester array at an applied force between 50-1200 pounds, (see lines
19-4, column of Cunningham US 4,734,823 B1). Since it has been held that where the
general conditions of a claim are disclosed in the prior art, discovering the optimum or
workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 12, Ramarge further discloses the deformable polymer housing [165, 140, FIG. 2, (lines 56-62, column 8)] includes silicone rubber [140, FIG. 2, (lines 56-62, column 8)].

Regarding claim 13, Ramarge further discloses a silicone [140, FIG. 2, (lines 56-
62, column 8)] treated room temperature vulcanizing silicone [140, FIG. 2, (lines 56-62,
column 8)] coating the epoxy and fiberglass [260, 265, FIG. 10, (lines 14-21, column
11)] reinforced arrester array [two 120, and three 115, FIG. 2, (lines 56-57, column 8)].

Regarding claim 14, Ramarge does not disclose the metal oxide varistor block
are defined by a thickness to diameter ratio between 0.6 and 1.1.
However, It would have been obvious to one having ordinary skill in the art at the
time the invention was made to have the metal oxide varistor block are defined by a
thickness to diameter ratio between 0.6 and 1.1, (see lines 19-4, column of Cunningham
US 4,734,823 B1). Since it has been held that where the general conditions of a claim
are disclosed in the prior art, discovering the optimum or workable ranges involves only
routine skill in the art. In re Aller, 105 USPQ 233.


11.	 Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ramarge [US 6,483,685 B1] modified by Golubovic [US 2007/0025044 A1], as applied to claim 1 above, and in view of Bennett [US 5,712,757 A].

Regarding claim 2, Ramarge disclose providing dampening [dampening by 165, 140, FIG. 2] of impulse related shock wave [impulse related shock wave in 110, FIG. 2] within the metal oxide varistor blocks {[200, 205, FIG. 10, (lines 6-15, column 11)] in [three 115, FIG. 2]} and the conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three joints 115, FIG. 1, (lines 39-41, column 6)]}.
Ramarge does not disclose the deformable polymer housing further comprises an epoxy impregnated fiberglass reinforcement member disposed to wrap around the arrester array in a configuration, the configuration of the epoxy impregnated fiberglass reinforcement member being disposed at one or more angles relative to the axial disposition of the arrester array, wherein the epoxy impregnated fiberglass reinforcement member is deformable in shape thereby creating a dominating relaxable feature. 
.	However, Bennett teaches the deformable polymer housing [housing 13, FIG. 5, (lines 34-35, column 8)] further comprises an epoxy impregnated fiberglass reinforcement member [filament winding 10’, FIG. 5, (lines 21-39, column 8)] disposed to wrap around the arrester array [varistor stack 3, FIG. 5, (line 32, column 8)] in a configuration [configuration of filament winding 10’, FIG. 5] , the configuration [configuration of filament winding 10’, FIG. 5]  of the epoxy impregnated fiberglass reinforcement member [filament winding 10’, FIG. 5, (lines 21-39, column 8)] being disposed at one angle [angle of filament winding 10’, FIG. 5] relative to the axial disposition [axial disposition of varistor stack 3, FIG. 5] of the arrester array [varistor stack 3, FIG. 5, (line 32, column 8)], wherein the epoxy impregnated fiberglass reinforcement member [filament winding 10’, FIG. 5, (lines 21-39, column 8)] is deformable in shape [by filament winding 10’, FIG. 5, (lines 21-39, column 8)] thereby creating a dominating relaxable feature [relaxable feature of filament winding 10’, FIG. 5, (lines 21-39, column 8)]. 
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the
composite surge arrester module of Ramarge to include the deformable polymer housing further comprises an epoxy impregnated fiberglass reinforcement member disposed to wrap around the arrester array in a configuration, the configuration of the reinforcement member being disposed at one or more angles relative to the axial disposition of the arrester array, wherein the epoxy impregnated fiberglass reinforcement member is deformable in shape thereby creating a dominating relaxable feature of Bennett for the purpose of comprising the filament winding of an electrically non-conductive material such as fiberglass or nylon, impregnating the filament winding with a polymer resin such as epoxy or vinyl, and employing filament windings suitable for use, (lines 21-39, column 8).

Regarding claim 3, Ramarge does not disclose the angle of the epoxy impregnated fiberglass reinforcement member in relation to the axial disposition of the arrester array is about between 0 degrees to 90 degrees.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the angle of the epoxy impregnated fiberglass reinforcement member in relation to the axial disposition of the arrester array is about between 0 degrees to 90 degrees for the purpose of comprising the filament winding of an electrically non-conductive material such as fiberglass or nylon, impregnating the filament winding with a polymer resin such as epoxy or vinyl, and employing filament windings suitable for use, [(lines 21-39, column 8) of Bennett (US 5,712,757 A)]. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 4, Ramarge does not disclose the angle of the epoxy impregnated fiberglass reinforcement member in relation to the axial disposition of the arrester array is about 45 degrees.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the angle of the epoxy impregnated fiberglass reinforcement member in relation to the axial disposition of the arrester array is about 45 degrees for the purpose of comprising the filament winding of an electrically non-conductive material such as fiberglass or nylon, impregnating the filament winding with a polymer resin such as epoxy or vinyl, and employing filament windings suitable for use, [(lines 21-39, column 8) of Bennett (US 5,712,757 A)]. Since it has been held that discovering a optimum value of a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 5, Ramarge does not disclose the configuration of the
reinforcement member causes air and excess epoxy to be purged from between the
reinforcement member and the arrester array.
However, Bennett teaches the configuration [configuration of filament winding 10’, FIG. 5] of the epoxy impregnated fiberglass reinforcement member [filament winding 10’, FIG. 5, (lines 21-39, column 8)] causes air [air between 210 and 215, FIG. 3, (lines 55-60, column 4)] and excess epoxy [215, FIG. 3, (lines 55-60, column 4)] to be purged from between the reinforcement member [filament winding 10’, FIG. 5, (lines 21-39, column 8)] and the arrester array [varistor stack 3, FIG. 5, (line 32, column 8)].

Regarding claim 6, Ramarge does not disclose the configuration of the
reinforcement member hermetically seals the arrester array.
However, Bennett teaches the configuration [configuration of filament winding 10’, FIG. 5] of the epoxy impregnated fiberglass reinforcement member [filament winding 10’, FIG. 5, (lines 21-39, column 8)] hermetically seals [by filament winding 10’, FIG. 5] the arrester array [varistor stack 3, FIG. 5, (line 32, column 8)].
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the
composite surge arrester module of Ramarge to include the configuration of the
reinforcement member hermetically seals the arrester array of Bennett for the purpose
of comprising the filament winding of an electrically non-conductive material such as fiberglass or nylon, impregnating the filament winding with a polymer resin such as epoxy or vinyl, and employing filament windings suitable for use, (lines 21-39, column 8).
	
12.	 Claims 15-17, 20-26, 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ramarge [US 6,483,685 B1], and in view of Bennett [US 5,712,757 A].

Regarding claim 15, Ramarge disclose a composite surge arrester module [110,
FIG. 2, (lines 42-43, column 6)], the module [110, FIG. 2, (lines 42-43, column 6)] comprising:
an arrester array [two 120, and three 115, FIG. 2, (lines 56-57, column 8)] having: a plurality of conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three 115, FIG. 2]}, the conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three 115, FIG. 2]} being deformable in shape [shape of 260, 265, 275, 278, 280, FIG. 10];
a plurality of metal oxide varistor blocks {[200, 205, FIG. 10, (lines 6-15, column
11)] in [three 115, FIG. 2]} disposed in an alternating arrangement between the conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three joints 115, FIG. 1, (lines 39-41, column 6)]}, whereby the conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three 115, FIG. 2]} are defined by a height [height of (260, 265), FIG. 10] of at least equal to 20 percent [compare (height of (260, 265)) and (height of 200 or 205), FIG. 10] of a height [height of (200 or 205), FIG. 10] of one of the metal oxide varistor blocks;
a pair of electrodes [electrodes at 155 and 180, FIG. 2] being disposed at
opposite ends [ends at 155 and 180, FIG. 2] of the arrester array [100, FIG. 1 -FIG. 2,
(lines 39-41, column 6)], whereby the conductive contact plates {[260, 265,
275, 278, 280, FIG. 10, (lines 6-15, column 11)] in [three joints 115, FIG. 1, (lines 39-41,
column 6)]}, the metal oxide varistor blocks {[200, 205, FIG. 10, (lines 16-18, column 11)] in [three 115, FIG. 2]}, and the electrodes are disposed axially in series [three 115 and two joints between 115 are in series, FIG. 2] to form a continuous conduction path [path between 155 and 180, FIG. 2];
wherein the encasement features [by 165, 140, FIG. 2] are deformable in shape [polymeric housing 165, (lines 56-62, column 8). Thus, polymeric material is deformable in shape] thereby creating a dominating relaxable feature [relaxable feature of 165, FIG. 2 by polymeric material, (lines 56-62, column 8)] by providing dampening [dampening by 165, 140, FIG. 2] of impulse related shock wave [impulse related shock wave in 110, FIG. 2] within the metal oxide varistor blocks {[200, 205, FIG. 10, (lines 16-18, column 11)] in [three 115, FIG. 2]} and the conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three 115, FIG. 2]};
a polymer housing [165, 140, FIG. 2, (lines 56-62, column 8)] encasing the deformable epoxy impregnated fiberglass reinforcement member [filament winding 10’, FIG. 5, (lines 21-39, column 8)];
and silicone couplant [140, FIG. 2, (lines 56-62, column 8)] coating the deformable epoxy impregnated fiberglass reinforcement member [filament winding 10’, FIG. 5, (lines 21-39, column 8)], the silicone couplant [140, FIG. 2, (lines 56-62, column 8)] helping to bond the deformable polymer housing [165, 140, FIG. 2, (lines 56-62, column 8)] to the deformable epoxy impregnated fiberglass reinforcement member [filament winding 10’, FIG. 5, (lines 21-39, column 8)] and the arrester array [100, FIG. 1 -FIG. 2, (lines 39-41, column 6)].
Ramarge does not disclose a deformable polymer housing encasing the epoxy and fiberglass reinforced arrester array, an epoxy impregnated fiberglass reinforcement member disposed to wrap around the arrester array in a configuration, creating the relaxable feature, the configuration forming gaps across the arrester array, whereby winding or wrapping the reinforcement member around the arrester array causes air and excess epoxy to be purged from between the reinforcement member and the arrester array.
However, Bennett teaches a deformable polymer housing [housing 13, FIG. 5, (lines 34-35, column 8)] encasing the epoxy and fiberglass [filament winding 10’, FIG. 5, (lines 21-39, column 8)] reinforced arrester array [varistor stack 3, FIG. 5, (line 32, column 8)], an epoxy impregnated fiberglass reinforcement member [filament winding 10’, FIG. 5, (lines 21-39, column 8)] disposed to wrap around the arrester array [varistor stack 3, FIG. 5, (line 32, column 8)] in a configuration [configuration of filament winding 10’, FIG. 5], the configuration, creating the [relaxable feature of filament winding 10’, FIG. 5, (lines 21-39, column 8)],  the configuration [configuration of filament winding 10’, FIG. 5] forming gaps [gaps in varistor stack 3, FIG. 5] across the arrester array [varistor stack 3, FIG. 5, (line 32, column 8)], whereby wrapping [by filament winding 10’, FIG. 5]  the reinforcement member [filament winding 10’, FIG. 5, (lines 21-39, column 8)] around the arrester array [varistor stack 3, FIG. 5, (line 32, column 8)] causes air [air in varistor stack 3, FIG. 5] and excess epoxy (lines 21-39, column 8) to be purged from between the reinforcement member [filament winding 10’, FIG. 5, (lines 21-39, column 8)] and the arrester array [varistor stack 3, FIG. 5, (line 32, column 8)] .
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the
composite surge arrester module of Ramarge to include a deformable polymer housing encasing the epoxy and fiberglass reinforced arrester array, an epoxy impregnated fiberglass reinforcement member disposed to wrap around the arrester array in a configuration, creating the relaxable feature, the configuration forming gaps across the arrester array, whereby winding or wrapping the reinforcement member around the arrester array causes air and excess epoxy to be purged from between the reinforcement member and the arrester array of Bennett for the purpose of comprising the filament winding of an electrically non-conductive material such as fiberglass or nylon, impregnating the filament winding with a polymer resin such as epoxy or vinyl, and employing filament windings suitable for use, (lines 21-39, column 8).
Ramarge does not disclose the configuration of the reinforcement member being disposed one angle between 0 degrees to 90 degrees relative to the axial disposition of the arrester array.
However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the configuration of the reinforcement member being disposed one angle between 0 degrees to 90 degrees relative to the axial disposition of the arrester array for the purpose of comprising the filament winding of an electrically non-conductive material such as fiberglass or nylon, impregnating the filament winding with a polymer resin such as epoxy or vinyl, and employing filament windings suitable for use, [(lines 21-39, column 8) of Bennett (US 5,712,757 A)]. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 16, Ramarge does not disclose the angle of the epoxy impregnated fiberglass reinforcement member in relation to the axial disposition of the arrester array is about 45 degrees.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the angle of the epoxy impregnated fiberglass reinforcement member in relation to the axial disposition of the arrester array is about 45 degrees for the purpose of comprising the filament winding of an electrically non-conductive material such as fiberglass or nylon, impregnating the filament winding with a polymer resin such as epoxy or vinyl, and employing filament windings suitable for use, [(lines 21-39, column 8) of Bennett (US 5,712,757 A)]. Since it has been held that discovering a optimum value of a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 17, Ramarge does not disclose the MOV are spaced-apart by about 3/8 inches.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the MOV are spaced-apart by about 3/8 inches for purpose of performing very well in passing industry circuit protection standards, particularly in the high voltage, (see paragraphs 0037 of Kim 2010/0202160). Since it has been held that discovering a optimum value of a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 20, Ramarge does not disclose the conductive contact plates  are operatively arranged to provide low impedance electrical contact with an applied force between 50-1200 pounds.
However, It would have been obvious to one having ordinary skill in the art at the
time the invention was made to have the conductive contact plates are operatively arranged to provide low impedance electrical contact with an applied force
between 50-1200 pounds for the purpose of exerting sufficient force to compress the deformable metal in order to form a seal, (see lines 19-4, column of Cunningham US
4,734,823 B1). Since it has been held that where the general conditions of a claim are
disclosed in the prior art, discovering the optimum or workable ranges involves only
routine skill in the art. In re Aller, 105 USPQ 233.

	Regarding claim 21, Ramarge further discloses the conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three 115, FIG. 2]} comprise a plurality of deformable nesting contact spacers {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three 115, FIG. 2]}, the deformable nesting contact spacers {[spacers at 278, 275, 280, FIG. 10, (lines 6-12, column 11)] in [three joints 115, FIG. 1, (lines 39-41, column 6)]} being defined by two spaced-apart metal plates {[278, 275, 280, FIG. 10, (lines 6-15, column 11)] in [three 115, FIG. 2]}.

Regarding claim 22, Ramarge further discloses the metal oxide varistor blocks
are spaced-apart by about 3/8 inches.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the metal oxide varistor blocks are spaced-apart by about 3/8 inches for purpose of performing very well in passing industry circuit protection standards, particularly in the high voltage, (see paragraphs 0037 of Kim 2010/0202160). Since it has been held that discovering a optimum value of a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 23, Ramarge does not disclose the metal oxide varistor blocks
are operatively arranged in the arrester array at an applied force greater than 200
pounds.
However, It would have been obvious to one having ordinary skill in the art at the
time the invention was made to have the metal oxide varistor blocks are operatively
arranged in the arrester array at an applied force greater than 200 pounds for the
purpose of exerting sufficient force to compress the deformable metal in order to form a
seal, (see lines 19-4, column of Cunningham US 4,734,823 B1). Since it has been held
that where the general conditions of a claim are disclosed in the prior art, discovering
the optimum or workable ranges involves only routine skill in the art. In re Aller, 105
USPQ 233.

Regarding claim 24, Ramarge does not disclose the metal oxide varistor blocks
are operatively arranged in the arrester array at an applied force between 50-1200
pounds.
However, It would have been obvious to one having ordinary skill in the art at the
time the invention was made to have the metal oxide varistor blocks are operatively
arranged in the arrester array at an applied force between 50-1200 pounds, (see lines
19-4, column of Cunningham US 4,734,823 B1). Since it has been held that where the
general conditions of a claim are disclosed in the prior art, discovering the optimum or
workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 25, Ramarge further discloses the deformable polymer housing [165, 140, FIG. 2, (lines 56-62, column 8)] includes silicone rubber [140, FIG. 2, (lines 56-62, column 8)].

Regarding claim 26, Ramarge disclose the module [110, FIG. 2, (lines 42-43,
column 6)] further comprises a silicone [140, FIG. 2, (lines 56-62, column 8)] treated
room temperature vulcanizing silicone [140, FIG. 2, (lines 56-62, column 8)] for helping
to bond the reinforcement member [135, 165. FIG. 2, (lines 56-62, column 8)] to the
arrester array [two 120, and three 115, FIG. 2, (lines 56-57, column 8)].

Regarding claim 32, Ramarge discloses a composite surge arrester module [110,
FIG. 2, (lines 42-43, column 6)], the module [110, FIG. 2, (lines 42-43, column 6)] comprising:
an arrester array [two 120, and three 115, FIG. 2, (lines 56-57, column 8)] having:
a plurality of conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three 115, FIG. 2]}, the conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three 115, FIG. 2]} being deformable in shape [shape of 260, 265, 275, 278, 280, FIG. 10];
a plurality of metal oxide varistor blocks {[200, 205, FIG. 10, (lines 6-15, column
11)] in [three 115, FIG. 2]} disposed in an alternating arrangement {by [200, 205, FIG. 10, (lines 6-15, column 11)] in [three joints 115, FIG. 1, (lines 39-41, column 6)]} between the conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three joints 115, FIG. 1, (lines 39-41, column 6)]}, whereby the conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three joints 115, FIG. 1, (lines 39-41, column 6)]} are defined by a height [height of (260, 265), FIG. 10] of at least equal to 20 percent [compare (height of (260, 265)) and (height of 200 or 205), FIG. 10] of a height [height of (200 or 205), FIG. 10] of one of the metal oxide varistor blocks {[200, 205, FIG. 10, (lines 6-15, column 11)] in [three 115, FIG. 2]};
a pair of electrodes [electrodes at 155 and 180, FIG. 2] being disposed at
opposite ends [ends at 155 and 180, FIG. 2] of the arrester array [100, FIG. 1 -FIG. 2,
(lines 39-41, column 6)], the electrodes [electrodes at 155 and 180, FIG. 2] comprising a
plurality of embossments [173, 170, FIG. 2];
	a deformable hoop [165, 140, FIG. 2, (lines 56-62, column 8)] of larger end turn diameter [diameter of 165, 140, FIG. 2] arranged on embossment [173 or 170, FIG. 2] creating a gap [gap between 165 and 170, FIG. 2] with respect to embossment [173 or 170, FIG. 2] wherein the deformable hoop [165, 140, FIG. 2, (lines 56-62, column 8)] thereby creates a dominating relaxable feature [relaxable feature of 165, FIG. 2 by polymeric material, (lines 56-62, column 8)] by providing dampening [dampening by 165, 140, FIG. 2] of impulse related shock wave [impulse related shock wave in 110, FIG. 2] within the metal oxide varistor blocks {[200, 205, FIG. 10, (lines 16-18, column 11)] in [three 115, FIG. 2]} and the conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three 115, FIG. 2]};
an insulating polymer material [material of 165, 140, FIG. 2, (lines 56-62, column 8)] being disposed between the hoops [173, FIG. 2] and the embossment [upper 120, lower 120, FIG. 2], creating the [relaxable feature of filament winding 10’, FIG. 5, (lines 21-39, column 8)], whereby the deformable conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three 115, FIG. 2]}, the metal oxide varistor blocks {[200, 205, FIG. 10, (lines 6-15, column 11)] in [three joints 115, FIG. 1, (lines 39-41, column 6)]}, and the electrodes are disposed axially in series [three 115 and two joints between 115 are in series, FIG. 2] to form a continuous conduction path [path between 155 and 180, FIG. 2];
and silicone couplant [140, FIG. 2, (lines 56-62, column 8)] coating the epoxy and
fiberglass reinforced arrester array [two 120, and three 115, FIG. 2, (lines 56-57, column 8)], the adhesive or silicone couplant [140, FIG. 2, (lines 56-62, column 8)] helping to bond the deformable polymer housing [165, 140, FIG. 2, (lines 56-62, column 8)]  to the composite reinforced arrester array [two 120, and three 115, FIG. 2, (lines 56-57, column 8)].
Ramarge does not disclose a deformable polymer housing encasing the epoxy and fiberglass reinforced arrester array.
However, Bennett teaches a deformable polymer housing [housing 13, FIG. 5, (lines 34-35, column 8)] encasing the epoxy and fiberglass [filament winding 10’, FIG. 5, (lines 21-39, column 8)] reinforced arrester array [varistor stack 3, FIG. 5, (line 32, column 8)].
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the
composite surge arrester module of Ramarge to include a deformable polymer housing encasing the epoxy and fiberglass reinforced arrester array of Bennett for the purpose of comprising the filament winding of an electrically non-conductive material such as fiberglass or nylon, impregnating the filament winding with a polymer resin such as epoxy or vinyl, and employing filament windings suitable for use, (lines 21-39, column 8).

Regarding claim 33, Ramarge does not disclose epoxy impregnated
fiberglass reinforcement members disposed to wrap around the arrester array in
spiraling configuration.
However, Bennett teaches epoxy impregnated fiberglass reinforcement
members [filament winding 10’, FIG. 5, (lines 21-39, column 8)] disposed to wrap around the arrester array [varistor stack 3, FIG. 5, (line 32, column 8)] in spiraling configuration [configuration of filament winding 10’, FIG. 5]. 
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the
composite surge arrester module of Ramarge to include epoxy impregnated fiberglass
reinforcement members disposed to wrap around the arrester array in spiraling
configuration of Bennett  for the purpose of forming the continuous surface along the length of the arrester, (line 4, column 5).
Ramarge also does not disclose the spiraling configuration of the reinforcement member being disposed at an angle between 0 degrees to 90 degrees relative to the axial disposition of the arrester, the spiraling configuration hermetically sealing the arrester array.
However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the spiraling configuration of the reinforcement member being disposed at an angle between 0 degrees to 90 degrees relative to the axial disposition of the arrester, the spiraling configuration hermetically sealing the arrester array for the purpose of comprising the filament winding of an electrically non-conductive material such as fiberglass or nylon, impregnating the filament winding with a polymer resin such as epoxy or vinyl, and employing filament windings suitable for use, [(lines 21-39, column 8) of Bennett (US 5,712,757 A)]. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 34, Ramarge does not disclose the angle of the spiraling
reinforcement member in relation to the axial disposition of the arrester array is about
45 degrees.
However, Bennett teaches the angle [angle of filament winding 10’, FIG. 5] of the spiraling epoxy impregnated fiberglass reinforcement member [filament winding 10’, FIG. 5, (lines 21-39, column 8)] in relation to the axial disposition [axial disposition of varistor stack 3, FIG. 5] of the arrester array [varistor stack 3, FIG. 5, (line 32, column 8)] is about 45 degrees [angle between axial disposition of varistor stack 3 and filament winding 10’, FIG. 5].
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the
composite surge arrester module of Ramarge to include the angle of the spiraling
reinforcement member in relation to the axial disposition of the arrester array is about
45 degrees of Bennett for the purpose of comprising the filament winding of an electrically non-conductive material such as fiberglass or nylon, impregnating the filament winding with a polymer resin such as epoxy or vinyl, and employing filament windings suitable for use, (lines 21-39, column 8). 

Regarding claim 35, Ramarge further discloses the hoop [173, FIG. 2] comprises
a concentric composite hoop [173, FIG. 2].

Regarding claim 36, Ramarge further discloses the hoop [173, FIG. 2] comprises
a concentric composite hoop [173, FIG. 2], a relaxed polymer material [165, 140, FIG. 2,
(lines 56-62, column 8)] disposed between embossments [upper 120, lower 120, FIG. 2]
having a smaller radius than [radius of (upper 120, lower 120), FIG. 2] a bearing ends
[ends of 173, FIG. 2] of the hoop [173, FIG. 2].

13.	 Claims 18 are rejected under 35 U.S.C. 103 as being
unpatentable over Ramarge [US 6,483,685 B1] modified by Bennett [US
5,712,757 A], as applied to claim 15 above, and in view of Golubovic [US 2007/0025044 A1].

Regarding claim 18, Ramarge does not disclose the deformable conductive
contact plates in have a thickness between 0.006 inches to 0.125 inches.
However, Golubovic teaches the deformable conductive contact plates [42, FIG. 4, (paragraph 0043)] in have a thickness between 0.006 inches to 0.125 inches [a metal spacer element 42 having a thickness of approximately 0.0115 inch), (paragraph 0043)].
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the composite surge arrester module of Ramarge to include the deformable conductive contact plates in have a thickness between 0.006 inches to 0.125 inches of Golubovic for the purpose of performing very well in passing industry circuit protection standards, particularly in the high voltage, (paragraph 0037).

14.	 Claims 19 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ramarge [US 6,483,685 B1] modified by Bennett [US 5,712,757 A], as applied to claims 15, 32 above, and in view of Johansson [US 2010/0053837 A1].

Regarding claim 19, Ramarge does not disclose the metal oxide varistor block
are defined by a thickness to diameter ratio between 0.6 and 1.1.
	However, Johansson teaches the metal oxide varistor block [10, FIG. 2, (paragraph 0021)] are defined by a thickness to diameter ratio between 0.6 and 1.1 [the varistor blocks 10. The height and diameter of the individual blocks 10 depend on the application in question. An example of dimensions is a diameter of 60 mm and a height of 40 mm, (paragraph 0021)], [the thickness to diameter ratio is 40 mm/60 mm between 0.6 and 1.1].
	Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the composite surge arrester module of Ramarge to include the metal oxide varistor block
are defined by a thickness to diameter ratio between 0.6 and 1.1 of Johansson for the purpose of creating the desired contact pressure between the varistor blocks, (paragraph 0022).

15.	 Claims 27-31, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Ramarge [US 6,483,685 B1] in view of Johansson [US 2010/0053837 A1], Golubovic [US 2007/0025044 A1] and Bennett [US 5,712,757 A].

Regarding claim 27, Ramarge disclose a composite surge arrester module [110,
FIG. 2, (lines 42-43, column 6)], the module comprising:
an arrester array [two 120, and three 115, FIG. 2, (lines 56-57, column 8)] having: 
a plurality of conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three 115, FIG. 2]}, the conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three 115, FIG. 2]} being deformable in shape [shape of 260, 265, 275, 278, 280, FIG. 10];
a plurality of metal oxide varistor blocks {[200, 205, FIG. 10, (lines 6-15, column
11)] in [three 115, FIG. 2]} disposed in an alternating arrangement [arrangement of 110, FIG. 2] between the conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three joints 115, FIG. 1, (lines 39-41, column 6)]}; 

whereby the conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three 115, FIG. 2]} are defined by a height [height of (260, 265), FIG. 10] of at least equal to 20 percent [compare (height of (260, 265)) and (height of 200 or 205), FIG. 10] of a height [height of (200 or 205), FIG. 10] of one of the metal oxide varistor blocks {[200, 205, FIG. 10, (lines 6-15, column 11)] in [three 115, FIG. 2]};
a pair of electrodes [electrodes at 155 and 180, FIG. 2] being disposed at
opposite ends [ends at 155 and 180, FIG. 2] of the arrester array [100, FIG. 1 -FIG. 2,
(lines 39-41, column 6)], whereby the conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three joints 115, FIG. 1, (lines 39-41, column 6)]}, the metal oxide varistor blocks {[200, 205, FIG. 10, (lines 16-18, column 11)] in [three 115, FIG. 2]}, and the electrodes are disposed axially in series [three 115 and two joints between 115 are in series, FIG. 2] to form a continuous conduction path [path between 155 and 180, FIG. 2];
wherein creating a dominating relaxable feature [relaxable feature of 165, FIG. 2 by polymeric material, (lines 56-62, column 8)] by providing dampening [dampening by 165, 140, FIG. 2] of impulse related shock wave [impulse related shock wave in 110, FIG. 2] within the metal oxide varistor blocks {[200, 205, FIG. 10, (lines 16-18, column 11)] in [three 115, FIG. 2]} and the conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three 115, FIG. 2]}, and hermetically sealing the arrester array [two 120, and three 115, FIG. 2, (lines 56-57, column 8)]; 
and silicone couplant [140, FIG. 2, (lines 56-62, column 8)] coating the epoxy and
fiberglass [260, 265, FIG. 10, (lines 14-21, column 11)] reinforced arrester array [100,
FIG. 1 -FIG. 2, (lines 39-41, column 6)], the silicone couplant [140, FIG. 2, (lines 56-62,
column 8)] helping to bond the deformable polymer housing [165, 140, FIG. 2, (lines 56-62, column 8)] to the composite reinforced arrester array [100, FIG. 1 -FIG. 2, (lines 39-41, column 6)].
Ramarge does not disclose the metal oxide varistor blocks being defined by a
thickness to diameter ratio between 0.6 and 1.1.
However, Johansson teaches the metal oxide varistor block [10, FIG. 2, (paragraph 0021)] are defined by a thickness to diameter ratio between 0.6 and 1.1 [the varistor blocks 10. The height and diameter of the individual blocks 10 depend on the application in question. An example of dimensions is a diameter of 60 mm and a height of 40 mm, (paragraph 0021)], [the thickness to diameter ratio is 40 mm/60 mm between 0.6 and 1.1].
	Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the composite surge arrester module of Ramarge to include the metal oxide varistor block
are defined by a thickness to diameter ratio between 0.6 and 1.1 of Johansson for the purpose of creating the desired contact pressure between the varistor blocks, (paragraph 0022).
Ramarge does not disclose the conductive contact plates are defined by a height of at least equal to 20 percent of a height of one of the metal oxide varistor blocks.
However, Golubovic teaches the conductive contact plates [42, FIG. 4, (paragraph 0043)] are defined by a height of at least equal to 20 percent of a height [a metal spacer element 42 having a thickness of approximately 0.29 mm (0.0115 inch), and a MOV leaded disk element 14 having a thickness of 1.3 mm, (paragraph 0043)] of one [14, FIG. 4, (paragraph 0043)] of the metal oxide varistor blocks [14, FIG. 4, (paragraph 0043)]. 
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the composite surge arrester module of Ramarge to include the conductive contact plates are defined by a height of at least equal to 20 percent of a height of one of the metal oxide varistor blocks of Golubovic for the purpose of performing very well in passing industry circuit protection standards, particularly in the high voltage, (paragraph 0037).
Ramarge also does not disclose the configuration of the deformable epoxy impregnated fiberglass reinforcement member being disposed one angle between 0 degrees to 90 degrees relative to the axial disposition of the arrester array, creating the relaxable feature.
However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the configuration of the deformable epoxy impregnated fiberglass reinforcement member being disposed one angle between 0 degrees to 90 degrees relative to the axial disposition of the arrester array, creating the relaxable feature for the purpose of comprising the filament winding of an electrically non-conductive material such as fiberglass or nylon, impregnating the filament winding with a polymer resin such as epoxy or vinyl, and employing filament windings suitable for use, [(lines 21-39, column 8) of Bennett (US 5,712,757 A)]. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Ramarge also does not disclose the deformable epoxy impregnated fiberglass reinforcement member is deformable in shape; a deformable polymer housing encasing the epoxy and fiberglass reinforced arrester array, an epoxy impregnated fiberglass reinforcement member disposed to wrap around the arrester array in a configuration, 
 the configuration forming gaps across the arrester array, whereby winding or wrapping the deformable epoxy impregnated fiberglass reinforcement member around the arrester array causes air and excess epoxy to be purged from between the deformable epoxy impregnated fiberglass reinforcement member and the arrester array.
However, Bennett teaches a deformable polymer housing [housing 13, FIG. 5, (lines 34-35, column 8)] encasing the epoxy and fiberglass [filament winding 10’, FIG. 5, (lines 21-39, column 8)] reinforced arrester array [varistor stack 3, FIG. 5, (line 32, column 8)], an deformable epoxy impregnated fiberglass reinforcement member [filament winding 10’, FIG. 5, (lines 21-39, column 8)] disposed to wrap around the arrester array [varistor stack 3, FIG. 5, (line 32, column 8)] in a configuration [configuration of filament winding 10’, FIG. 5], the configuration [configuration of filament winding 10’, FIG. 5]  forming gaps [gaps in varistor stack 3, FIG. 5] across the arrester array [varistor stack 3, FIG. 5, (line 32, column 8)], whereby wrapping [by filament winding 10’, FIG. 5] the deformable epoxy impregnated fiberglass reinforcement member [filament winding 10’, FIG. 5, (lines 21-39, column 8)] around the arrester array [varistor stack 3, FIG. 5, (line 32, column 8)] causes air [air in varistor stack 3] and excess epoxy (lines 21-39, column 8) to be purged from between the deformable epoxy impregnated fiberglass reinforcement member [filament winding 10’, FIG. 5, (lines 21-39, column 8)] and the arrester array [varistor stack 3, FIG. 5, (line 32, column 8)].
 Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the composite surge arrester module of Ramarge to include a deformable polymer housing encasing the epoxy and fiberglass reinforced arrester array, an epoxy impregnated fiberglass reinforcement member disposed to wrap around the arrester array in a configuration, the configuration forming gaps across the arrester array, whereby winding or wrapping the reinforcement member around the arrester array causes air and excess epoxy to be purged from between the reinforcement member and the arrester array of Bennett for the purpose of forming the continuous surface along the length of the arrester, (line 4, column 5).

Regarding claim 28, Ramarge further discloses the conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three 115, FIG. 2]} comprise a plurality of deformable nesting contact spacers {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three 115, FIG. 2]}, the deformable nesting contact spacers {[spacers at 278, 275, 280, FIG. 10, (lines 6-12, column 11)] in [three joints 115, FIG. 1, (lines 39-41, column 6)]} being defined by two spaced-apart metal plates {[278, 275, 280, FIG. 10, (lines 6-15, column 11)] in [three 115, FIG. 2]}.

Regarding claim 29, Ramarge discloses a composite surge arrester module [110,
FIG. 2, (lines 42-43, column 6)], the module [110, FIG. 2, (lines 56-57, column 8)]
comprising:
an arrester array [two 120, and three 115, FIG. 2, (lines 56-57, column 8)] having:
a plurality of conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three 115, FIG. 2]}, the conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three 115, FIG. 2]} being deformable in shape [shape of 260, 265, 275, 278, 280, FIG. 10];
a plurality of metal oxide varistor blocks {[200, 205, FIG. 10, (lines 6-15, column
11)] in [three 115, FIG. 2]} disposed in an alternating arrangement between the conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three joints 115, FIG. 1, (lines 39-41, column 6)]}, the metal oxide varistor blocks being defined by a thickness to diameter ratio between 0.6 and 1.1, whereby the conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three joints 115, FIG. 1, (lines 39-41,
column 6)]} are defined by a height [height of (260, 265), FIG. 10] of at least equal to 20
percent [compare (height of (260, 265)) and (height of 200 or 205), FIG. 10] of a height [height of (200 or 205), FIG. 10] of one of the metal oxide varistor blocks;
a pair of electrodes [electrodes at 155 and 180, FIG. 2] being disposed at
opposite ends [ends at 155 and 180, FIG. 2] of the arrester array [100, FIG. 1 -FIG. 2,
(lines 39-41, column 6)], whereby the conductive contact plates {[260, 265,
275, 278, 280, FIG. 10, (lines 6-15, column 11)] in [three joints 115, FIG. 1, (lines 39-41,
column 6)]}, the metal oxide varistor blocks {[200, 205, FIG. 10, (lines 16-18, column 11)] in [three 115, FIG. 2]}, and the electrodes are disposed axially in series [three 115 and two joints between 115 are in series, FIG. 2] to form a continuous conduction path [path between 155 and 180, FIG. 2]; at least one composite rod extending between the electrodes [electrodes at 155 and 180, FIG. 2];
an deformable insulating polymer material [165, 140, FIG. 2, (lines 56-62, column 8)] being deformable in shape [polymeric housing 165, (lines 56-62, column 8). Thus, polymeric material is deformable in shape] being disposed between the composite rod [105, 120, FIG. 2] and the metal oxide varistor blocks {[200, 205, FIG. 10, (lines 16-18, column 11)] in [three joints 115, FIG. 1, (lines 39-41, column 6)]}, 
wherein deformable insulating polymer material [165, 140, FIG. 2, (lines 56-62, column 8)] thereby creates a dominating relaxable feature [relaxable feature of 165, FIG. 2 by polymeric material, (lines 56-62, column 8)] by providing dampening [dampening by 165, 140, FIG. 2] of impulse related shock wave [impulse related shock wave in 110, FIG. 2] within the metal oxide varistor blocks {[200, 205, FIG. 10, (lines 16-18, column 11)] in [three 115, FIG. 2]} and the conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three 115, FIG. 2]};
and silicone couplant [140, FIG. 2, (lines 56-62, column 8)] coating the epoxy and
fiberglass [260, 265, FIG. 10, (lines 14-21, column 11)] reinforced arrester array [100,
FIG. 1 -FIG. 2, (lines 39-41, column 6)], the silicone couplant [140, FIG. 2, (lines 56-62,
column 8)] helping to bond the deformable polymer housing [165, 140, FIG. 2, (lines 56-62, column 8)] to the composite reinforced arrester array [two 120, and three 115, FIG. 2, (lines 56-57, column 8)].
Ramarge does not disclose a deformable polymer housing encasing the epoxy and fiberglass reinforced arrester array.
However, Bennett teaches a deformable polymer housing [housing 13, FIG. 5, (lines 34-35, column 8)] encasing the epoxy and fiberglass [filament winding 10’, FIG. 5, (lines 21-39, column 8)] reinforced arrester array [varistor stack 3, FIG. 5, (line 32, column 8)].
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the
composite surge arrester module of Ramarge to include a deformable polymer housing encasing the epoxy and fiberglass reinforced arrester array of Bennett for the purpose of comprising the filament winding of an electrically non-conductive material such as fiberglass or nylon, impregnating the filament winding with a polymer resin such as epoxy or vinyl, and employing filament windings suitable for use, (lines 21-39, column 8).

Regarding claim 30, Ramarge does not disclose epoxy impregnated
fiberglass reinforcement members disposed to wrap around the arrester array in
spiraling configuration.
However, Bennett teaches epoxy impregnated fiberglass reinforcement
members [filament winding 10’, FIG. 5, (lines 21-39, column 8)] disposed to wrap around the arrester array [varistor stack 3, FIG. 5, (line 32, column 8)] in spiraling configuration [configuration of filament winding 10’, FIG. 5]. 
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the
composite surge arrester module of Ramarge to include epoxy impregnated fiberglass
reinforcement members disposed to wrap around the arrester array in spiraling
configuration of Bennett  for the purpose of forming the continuous surface along the length of the arrester, (line 4, column 5).
Ramarge also does not disclose the spiraling configuration of the reinforcement member being disposed at an angle between 0 degrees to 90 degrees relative to the axial disposition of the arrester, the spiraling configuration hermetically sealing the arrester array.
However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the spiraling configuration of the reinforcement member being disposed at an angle between 0 degrees to 90 degrees relative to the axial disposition of the arrester, the spiraling configuration hermetically sealing the arrester array for the purpose of comprising the filament winding of an electrically non-conductive material such as fiberglass or nylon, impregnating the filament winding with a polymer resin such as epoxy or vinyl, and employing filament windings suitable for use, [(lines 21-39, column 8) of Bennett (US 5,712,757 A)]. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 31, Ramarge does not disclose the angle of the reinforcement
member in relation to the axial disposition of the arrester array is about 45 degrees.
However, Bennett teaches the angle [angle of filament winding 10’, FIG. 5] of the reinforcement member [filament winding 10’, FIG. 5, (lines 21-39, column 8)] in relation to the axial disposition [axial disposition of MOV disks 210, FIG. 3] of the arrester array [varistor stack 3, FIG. 5, (line 32, column 8)] is about 45 degrees [angle between axial disposition of varistor stack 3 and filament winding 10’, FIG. 5].
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the
composite surge arrester module of Ramarge to include the angle of the reinforcement
member in relation to the axial disposition of the arrester array is about 45 degrees of
Bennett for the purpose of comprising the filament winding of an electrically non-conductive material such as fiberglass or nylon, impregnating the filament winding with a polymer resin such as epoxy or vinyl, and employing filament windings suitable for use, (lines 21-39, column 8).

Regarding claim 43, Ramarge further discloses a composite surge arrester
module [110, FIG. 2, (lines 56-57, column 8)], the module [110, FIG. 2, (lines 42-43,
column 6)] comprising:
an arrester array [two 120, and three 115, FIG. 2, (lines 56-57, column 8)] having:
a plurality of conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three 115, FIG. 2]}, the conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three 115, FIG. 2]} being deformable in shape [shape of 260, 265, 275, 278, 280, FIG. 10];
a plurality of metal oxide varistor blocks {[200, 205, FIG. 10, (lines 6-15, column
11)] in [three 115, FIG. 2]} disposed in an alternating arrangement between the conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three joints 115, FIG. 1, (lines 39-41, column 6)]}, whereby the conductive contact plates {[260, 265, FIG. 10, (lines 6-12, column 11)] in [three 115, FIG. 2]} are defined by a height [height of (260, 265), FIG. 10] of at least equal to 20 percent [compare (height of (260, 265)) and (height of 200 or 205), FIG. 10] of a height [height of (200 or 205), FIG. 10] of one of the metal oxide varistor blocks {[200, 205, FIG. 10, (lines 6-15, column 11)] in [three 115, FIG. 2]};
a pair of electrodes [electrodes at 155 and 180, FIG. 2] being disposed at
opposite ends [ends at 155 and 180, FIG. 2] of the arrester array [100, FIG. 1 -FIG. 2,
(lines 39-41, column 6)], whereby the conductive contact plates {[260, 265,
275, 278, 280, FIG. 10, (lines 6-15, column 11)] in [three joints 115, FIG. 1, (lines 39-41,
column 6)]}, the metal oxide varistor blocks {[200, 205, FIG. 10, (lines 16-18, column 11)] in [three 115, FIG. 2]}, and the electrodes are disposed axially in series [three 115 and two joints between 115 are in series, FIG. 2] to form a continuous conduction path [path between 155 and 180, FIG. 2];
and silicone couplant [140, FIG. 2, (lines 56-62, column 8)] coating the epoxy and
fiberglass [260, 265, FIG. 10, (lines 14-21, column 11)] reinforced arrester array [100,
FIG. 1 -FIG. 2, (lines 39-41, column 6)], the silicone couplant [140, FIG. 2, (lines 56-62,
column 8)] helping to bond the deformable polymer housing [165, 140, FIG. 2, (lines 56-62, column 8)] to the composite reinforced arrester array [100, FIG. 1 -FIG. 2, (lines 39-41, column 6)].
Ramarge does not disclose the metal oxide varistor blocks being defined by a
thickness to diameter ratio between 0.6 and 1.1.
However, Johansson teaches the metal oxide varistor block [10, FIG. 2, (paragraph 0021)] are defined by a thickness to diameter ratio between 0.6 and 1.1 [the varistor blocks 10. The height and diameter of the individual blocks 10 depend on the application in question. An example of dimensions is a diameter of 60 mm and a height of 40 mm, (paragraph 0021)], [the thickness to diameter ratio is 40 mm/60 mm between 0.6 and 1.1].
	Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the composite surge arrester module of Ramarge to include the metal oxide varistor block
are defined by a thickness to diameter ratio between 0.6 and 1.1 of Johansson for the purpose of creating the desired contact pressure between the varistor blocks, (paragraph 0022).
Ramarge does not disclose the conductive contact plates are defined by a height of at least equal to 20 percent of a height of one of the metal oxide varistor blocks.
However, Golubovic teaches the conductive contact plates [42, FIG. 4, (paragraph 0043)] are defined by a height of at least equal to 20 percent of a height [a metal spacer element 42 having a thickness of approximately 0.29 mm (0.0115 inch), and a MOV leaded disk element 14 having a thickness of 1.3 mm, (paragraph 0043)] of one [14, FIG. 4, (paragraph 0043)] of the metal oxide varistor blocks [14, FIG. 4, (paragraph 0043)]. 
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the composite surge arrester module of Ramarge to include the conductive contact plates are defined by a height of at least equal to 20 percent of a height of one of the metal oxide varistor blocks of Golubovic for the purpose of performing very well in passing industry circuit protection standards, particularly in the high voltage, (paragraph 0037).
	Ramarge does not disclose the configuration of the reinforcement member being disposed at one or more angles between 0 degrees to 90 degrees relative to the axial disposition of the arrester array.
However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the configuration of the reinforcement member being disposed at one or more angles between 0 degrees to 90 degrees relative to the axial disposition of the arrester array for the purpose of comprising the filament winding of an electrically non-conductive material such as fiberglass or nylon, impregnating the filament winding with a polymer resin such as epoxy or vinyl, and employing filament windings suitable for use, [(lines 21-39, column 8) of Bennett (US 5,712,757 A)]. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Ramarge also does not disclose an epoxy impregnated fiberglass reinforcement
member disposed to wrap around the arrester array in a configuration, the configuration forming gaps across the arrester array, whereby winding the reinforcement member around the arrester array causes air and excess epoxy to be purged from between the reinforcement member and the arrester array; a deformable polymer housing encasing the epoxy and fiberglass reinforced arrester array, whereby the epoxy and fiberglass reinforced arrester array is pushed into the deformable polymer housing whereby the polymer housing compresses the epoxy and fiberglass reinforced arrester array against the surface of the arrester array, whereby air and excess epoxy are purged from between the arrester array and the epoxy impregnated fiberglass reinforcement member as the epoxy and fiberglass reinforced arrester array is pushed into the polymer housing; wherein the epoxy impregnated fiberglass reinforcement member creates a relaxable feature is the dominating relaxable feature providing dampening of impulse related shock wave within the MOV and metal spacer column.
However, Bennett teaches an epoxy impregnated fiberglass reinforcement
member [filament winding 10’, FIG. 5, (lines 21-39, column 8)] disposed to wrap around the arrester array [varistor stack 3, FIG. 5, (line 32, column 8)]  in a configuration
[configuration of filament winding 10’, FIG. 5], the configuration [configuration of filament winding 10’, FIG. 5] forming gaps [gaps in varistor stack 3, FIG. 5] across the arrester array [varistor stack 3, FIG. 5, (line 32, column 8)], whereby winding the epoxy impregnated fiberglass reinforcement member [filament winding 10’, FIG. 5, (lines 21-39, column 8)] around the arrester array [varistor stack 3, FIG. 5, (line 32, column 8)] causes air [air in varistor stack 3, FIG. 5] and excess epoxy (lines 21-39, column 8) to be purged from between the epoxy impregnated fiberglass reinforcement member [filament winding 10’, FIG. 5, (lines 21-39, column 8)] and the arrester array [varistor stack 3, FIG. 5, (line 32, column 8)]; a deformable polymer housing [housing 13, FIG. 5, (lines 34-35, column 8)] encasing the epoxy and fiberglass [filament winding 10’, FIG. 5, (lines 21-39, column 8)] reinforced arrester array [varistor stack 3, FIG. 5, (line 32, column 8)]  , whereby the epoxy and fiberglass reinforced arrester array [varistor stack 3, FIG. 5, (line 32, column 8)]  is pushed into the deformable polymer housing [housing 13, FIG. 5, (lines 34-35, column 8)] whereby the deformable polymer housing [housing 13, FIG. 5, (lines 34-35, column 8)] compresses the epoxy and fiberglass (lines 34-35, column 8) reinforced arrester array [varistor stack 3, FIG. 5, (line 32, column 8)] against the surface [surface of varistor stack 3, FIG. 5] of the arrester array [varistor stack 3, FIG. 5, (line 32, column 8)], wherein air [air in varistor stack 3, FIG. 5] and excess epoxy (lines 34-35, column 8) are purged from between the arrester array [varistor stack 3, FIG. 5, (line 32, column 8)]  and the epoxy impregnated fiberglass epoxy impregnated fiberglass reinforcement member [filament winding 10’, FIG. 5, (lines 21-39, column 8)] as the epoxy and fiberglass (lines 21-39, column 8) reinforced arrester array [varistor stack 3, FIG. 5, (line 32, column 8)] is pushed into the polymer housing [filament winding 10’, FIG. 5, (lines 21-39, column 8)]; whereby the epoxy impregnated fiberglass reinforcement member [filament winding 10’, FIG. 5, (lines 21-39, column 8)] is the dominating relaxable feature [relaxable feature of filament winding 10’, FIG. 5, (lines 21-39, column 8)] providing dampening [by 225, 215, 205, FIG. 3] of impulse related shock wave [impulse related shock wave in varistor stack 3, FIG. 5] within the MOV [varistor stack 3, FIG. 5] and metal spacer column [spacer 6, FIG. 5, (lines 29-32, column 3)].
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the
composite surge arrester module of Ramarge to include an epoxy impregnated
fiberglass reinforcement member disposed to wrap around the arrester array in a
configuration, the configuration forming gaps across the arrester array, whereby
winding the reinforcement member around the arrester array causes air and excess
epoxy to be purged from between the reinforcement member and the arrester array; a
deformable polymer housing encasing the epoxy and fiberglass reinforced arrester array, whereby the epoxy and fiberglass reinforced arrester array is pushed into the polymer housing whereby the deformable polymer housing compresses the epoxy and fiberglass reinforced arrester array against the surface of the arrester array, whereby air and excess epoxy are purged from between the arrester array and the epoxy impregnated fiberglass reinforcement member as the epoxy and fiberglass reinforced arrester array is pushed into the polymer housing; wherein the epoxy impregnated fiberglass reinforcement member is the dominating relaxable feature providing dampening of impulse related shock wave within the MOV and metal spacer column of Bennett for the purpose of comprising the filament winding of an electrically non-conductive material such as fiberglass or nylon, impregnating the filament winding with a polymer resin such as epoxy or vinyl, and employing filament windings suitable for use, (lines 21-39, column 8).

Regarding claim 44, Ramarge does not disclose an epoxy containing silicone
coating the epoxy and fiberglass reinforced arrester array.
However, Bennett teaches an epoxy [225, 215, 205, FIG. 3, (lines 55-60,
column 4)] containing silicone [225, FIG. 3, (lines 55-60, column 4)] coating the epoxy
and fiberglass [225, 215, 205, FIG. 3, (lines 55-64, column 4)] reinforced arrester array
[varistor stack 3, FIG. 5, (line 32, column 8)].
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the
composite surge arrester module of Ramarge to include an epoxy containing silicone
coating the epoxy and fiberglass reinforced arrester array of Bennett for the purpose of
comprising the filament winding of an electrically non-conductive material such as fiberglass or nylon, impregnating the filament winding with a polymer resin such as epoxy or vinyl, and employing filament windings suitable for use, (lines 21-39, column 8).

Allowable Subject Matter
16.	 Claims 38-42 and 45-54 are allowed.
The following is an examiner's statement of reasons for the indication of
allowable subject matters:
For claim 38, none of the prior art alone or in combination discloses “a die
comprising a tapered end; an epoxy impregnated fiberglass reinforcement member
disposed to wind or wrap around the arrester array in a configuration, the configuration
of the reinforcement member being disposed at one or more angles between 0 degrees
to 90 degrees relative to the axial disposition of the arrester array, whereby winding or
wrapping the reinforcement member around the arrester array causes air and excess
epoxy to be purged from between the reinforcement member and the arrester array,
whereby the epoxy and fiberglass reinforced arrester array is pushed through or pushed
into the die, whereby the die compresses the epoxy and fiberglass reinforced arrester
array against the surface of the arrester array, whereby air and excess epoxy are
purged from between the arrester array and the epoxy impregnated fiberglass
reinforcement member through the tapered end of the die”.

For claim 45, none of the prior art alone or in combination discloses “extruding
the epoxy and fiberglass reinforced arrester array through a die, the die being defined
by a tapered end; applying a compressive force on the epoxy and fiberglass reinforced
arrester array during extrusion; purging air and excess epoxy from between the arrester
array and the fiberglass reinforcement member through the tapered end of the die;
cutting cross-sectional lengths of the epoxy and fiberglass reinforced arrester array into
individual modules; coating the modules with an adhesive or couplant; and capping
opposite ends of the modules with a cover plate and an insulating bracket”.

For claim 53, none of the prior art alone or in combination discloses “pushing the
epoxy and fiberglass reinforced arrester array through a die, the die being defined by a
tapered end; applying a compressive force on the epoxy and fiberglass reinforced
arrester array during extrusion; purging air and excess epoxy from between the arrester
array and the fiberglass reinforcement member through the tapered end of the die;
pushing the epoxy and fiberglass reinforced arrester array through the die; pulling, by
the epoxy and fiberglass reinforced arrester array, fiberglass tows from the collar
eyelets while being pushed through the die; cutting cross-sectional lengths of the epoxy
and fiberglass reinforced arrester array into individual modules; coating the modules
with an adhesive or couplant; and capping opposite ends of the modules with a cover
plate and an insulating bracket.
Dependent claims 39-42, 46-52 and 54 are allowed by virtue of their
dependency.
The aforementioned limitations in combination with all remaining limitations of the
respective claims are believed to render the aforementioned indicated claim and any
dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance”.
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Applicants are directed to consider additional pertinent prior art
included in the PTOL-892 Notice of References Cited attached herewith.

Conclusion
17.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
18.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Trinh Dang whose telephone number is (571)-270-
3797. The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm). If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for
the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you
have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/Trinh Dang/
Examiner, Art Unit 2838


/Alex Torres-Rivera/Primary Examiner, Art Unit 2838